UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 Form 10-Q/A Amendment No. 1 (Mark One) þ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2010 or o TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number: 000-53468 CHINA ARMCO METALS, INC (Exact name of registrant as specified in its charter) Nevada 26-0491904 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) One Waters Park Drive, Suite 98, San Mateo, CA (Address of principal executive offices) (Zip Code) (650) 212-7620 (Registrant's telephone number, including area code) Not Applicable (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes [X] No [ ] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes [ ]No [ ] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of "large accelerated filer," "accelerated filer" and "smaller reporting company" in Rule 12b-2 of the Exchange Act. Large accelerated filer [ ] Accelerated filer [ ] Non-accelerated filer (Do not check if smaller reporting company) [ ] Smaller reporting company [X] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act) Yes [ ] No [X] Indicated the number of shares outstanding of each of the issuer's classes of common stock, as of the latest practicable date. 14,355,532 shares of common stock are issued and outstanding as of May 10, 2010. EXPLANATORY PARAGRAPH China Armco Metals, Inc. (the “Company”) is filing this Quarterly Report on Form 10-Q/A (Amendment No. 1) for the period ended March 31, 2010 (the “Form 10-Q/A”) for the sole purpose of replacing Consolidated Statements of Cash Flows for the Three Months Ended March 31, 2010 (Unaudited) appearing on pages 5 of itsForm 10-Q filed with the U.S. Securities and Exchange Commission on May 17, 2010 (the “Form 10-Q”).The non-final incorrect version of the Consolidated Statements of Cash Flows for the Three Months Ended March 31, 2010 (Unaudited) was inadvertently included in the Company’s 10-Q.This Form 10-Q/A includes final correct version of the Consolidated Statements of Cash Flows for the Three Months Ended March 31, 2010 (Unaudited) and contains currently dated certifications as Exhibits 31.1, 31.2 and 32.1. No attempt has been made in this Form 10-Q/A to modify or update any other information presented in the Form 10-Q as previously filed nor does this Form 10-Q/A reflect events occurring after the filing of the Form 10-Q or modify or update those disclosures that may be affected by subsequent events. TABLE OF CONTENTS Page No. PARTI - FINANCIAL INFORMATION 1 Item 1. Financial Statements. 28 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations. 34 Item 3. Quantitative and Qualitative Disclosures About Market Risk. 35 Item 4T. Controls and Procedures. PART II - OTHER INFORMATION Item 1. Legal Proceedings. 35 Item 1A. Risk Factors. 35 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds. 35 Item 3. Defaults Upon Senior Securities. 35 Item 4. (Removed and Reserved). 35 Item 5. Other Information. 35 Item 6. Exhibits. 36 - i - INDEX OF CERTAIN DEFINED TERMS USED IN THIS REPORT When used in this report the terms: – “China Armco Metals”, “we”, “us” or “our” refers to China Armco Metals, Inc., a Nevada corporation, and our subsidiaries, – “Armco” refers to Armco & Metawise (H.K), Ltd., a limited liability company established under the laws of Hong Kong. – “Armet” refers to Armet (Lianyungang) Renewable Resources Co., Ltd. (a/k/a Armet (Lianyungang) Scraps Co., Ltd.), a limited liability company established under the laws of the People’s Republic of China. – “Henan Armco” refers to Henan Armco & Metawise Trading Co., Ltd., a limited liability company established under the laws of the People’s Republic of China. – “Lianyungang Armco” refers to Armco (Lianyungang) Holdings, Ltd., a wholly-owned foreign enterprise and limited liability company established under the laws of the People’s Republic of China. - ii - PART 1 - FINANCIAL INFORMATION Item 1. Financial Statements. China Armco Metals, Inc. and Subsidiaries March 31, 2010 and 2009 Index to Consolidated Financial Statements Contents Page No. Consolidated Balance Sheets at March 31, 2010 (Unaudited) and December 31, 2009 2 Consolidated Statements of Operations and Comprehensive Income (Loss) for the Three Months Ended March 31, 2010 and 2009 (Unaudited) 3 Consolidated Statement of Stockholders’ Equity for the Three Months Ended March 31, 2010 (Unaudited) 4 Consolidated Statements of Cash Flows for the Three Months Ended March 31, 2010 and 2009 (Unaudited) 5 Notes to the Consolidated Financial Statements (Unaudited) 6 - 1 - CHINA ARMCOMETALS, INC. AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS March 31, 2010 December 31, 2009 (Unaudited) ASSETS CURRENT ASSETS: Cash $ $ Pledged deposits Accounts receivable, net Inventories Advance on purchases Prepayments and other current assets Total Current Assets PROPERTY, PLANT AND EQUIPMENT, net LAND USE RIGHTS, net Total Assets $ $ LIABILITIES AND STOCKHOLDERS' EQUITY CURRENT LIABILITIES: Loans payable $ - $ Current maturities of long-term debt Accounts payable Advances from stockholder Customer deposits Corporate income tax payable Value added tax and other taxes payable Accrued expenses and other current liabilities Total Current Liabilities LONG-TERM DEBT DERIVATIVE LIABILITY Total Liabilities COMMITMENTS AND CONTINGENCIES STOCKHOLDERS' EQUITY: Preferred stock, $0.001 par value; 1,000,000 shares authorized; none issued or outstanding - - Common stock, $0.001 par value, 74,000,000 shares authorized, 11,793,262 and 10,310,699 shares issued and outstanding, respectively Additional paid-in capital Deferred compensation ) ) Retained earnings Accumulated other comprehensive income: Foreign currency translation gain Total Stockholders' Equity Total Liabilities and Stockholders' Equity $ $ See accompanying notes to unaudited consolidated financial statements - 2 - CHINA ARMCOMETALS, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF OPERATIONS For the Three Months Ended For the Three Months Ended March 31, 2010 March 31, 2009 (Unaudited) (Unaudited) NET REVENUES $ $ COST OF GOODS SOLD GROSS PROFIT OPERATING EXPENSES: Selling expenses General and administrative expenses Total operating expenses INCOME (LOSS) FROM OPERATIONS OTHER (INCOME) EXPENSE: Interest income - Interest expense Gain from vendor price adjustment - Loss (gain) on change in fair value of derivative liability Other (income) expense Total other (income) expense INCOME (LOSS) BEFORE INCOME TAXES INCOME TAXES NET INCOME (LOSS) OTHER COMPREHENSIVE INCOME: Foreign currency translation gain (loss) COMPREHENSIVE INCOME (LOSS) $ $ NET INCOME (LOSS) PER COMMON SHARE - BASIC AND DILUTED: Basic earnings (loss) per share $ $ Diluted earnings (loss) per share $ $ Weighted Average Common Shares Outstanding - basic Weighted Average Common Shares Outstanding - diluted See accompanying notes to unaudited consolidated financial statements - 3 - CHINA ARMCOMETALS, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF STOCKHOLDERS’ EQUITY For the Three Months Ended March 31, 2010 (Unaudited) Common Stock, $0.001 Par Value Accumulated Other Comprehensive Income Number of Shares Amount Additional Paid-in Capital Deferred Compensation Retained Earnings Foreign Currency Translation Gain Total Stockholders' Equity Balance, December 31, 2008 $ $ - $ $ The cumulative adjustment from the warrants derivativeliability at January 1, 2009 upon adoption ofFASB ASC 815-40-15 (formerly "EITF 07-5") (5,097,404 ) (3,251,949 ) Issuance of common stock upon exercise of warrants to purchase 5,000 shares at $5.00 per share on January 30, 2009 5 Issuance of common stock to Hayden CommunicationsIR serviecs at $1.50 per share on May 7, 2009 7 Issuance of restricted stock to CEO and Director pursuant to 2009 Stock Incentive Plan fo future services valuedat $3.28 per share granted on October 26, 2009 (676,500 ) - Comprehensive income Net income Foreign currency translation loss (71,521 ) (71,521 ) Total comprehensive income Balance, December 31, 2009 (676,500 ) Issuance of common stock upon exercise of warrants to purchase 1,324,346 common shares at $5.00 per sharefor the three-month period ending March 31, 2010 Issuance of 78,217 common shares upon cashless exerciseof warrants to purchase 167,740 common sharesat $5.00 per share for the three-month period ending March 31, 2010 78 (78 ) - Extinguishment of derivative liability associated with the exercise of warrants to purchase common stock Reclassification of derivative liability to addtional paid-in capital associated with the waiver of anti-dilution provisions of warrants to purchase 1, 031,715 common shares Issuance of common stock to China Direct Industries, Inc. for consulting services 80 (563,400 ) Amortization of deferred compensation Comprehensive income (loss) Net income Foreign currency translation loss (3,939 ) (3,939 ) Total comprehensive income (loss) Balance, March 31, 2010 $ $ $ ) $ $ $ See accompanying notes to unaudited consolidated financial statements - 4 - CHINA ARMCOMETALS, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF CASH FLOWS For the Three Months Ended For the Three Months Ended March 31, 2010 March 31, 2009 (Unaudited) (Unaudited) CASH FLOWS FROM OPERATING ACTIVITIES: Net income $ $ Adjustments to reconcile net income (loss) to net cash provided by (used in) operating activities Depreciation expense Amortization expense Change in fair value of derivative liability Stock based compensation - Changes in operating assets and liabilities: Accounts receivable Inventories Advance on purchases Prepayments and other current assets Accounts payable Customer deposits Taxes payable Accrued expenses and other current liabilities NET CASH PROVIDED BY OPERATING ACTIVITIES CASH FLOWS FROM INVESTING ACTIVITIES: Proceeds from release of pledged deposits - Payment made towards pledged deposits - Purchases of property and equipment NET CASH USED IN INVESTING ACTIVITIES CASH FLOWS FROM FINANCING ACTIVITIES: Repayment of loans payable - Proceeds from long-term debt Amounts received from (paid to) related parties Exercise of warrants NET CASH USED IN FINANCING ACTIVITIES EFFECT OF EXCHANGE RATE CHANGES ON CASH NET CHANGE IN CASH Cash at beginning of period Cash at end of period $ $ SUPPLEMENTAL DISCLOSURE OF CASH FLOWS INFORMATION: Interest paid $ $ Taxes paid $ $ - See accompanying notes to unaudited consolidated financial statements - 5 - China Armco Metals, Inc. and Subsidiaries March 31, 2010 and 2009 Notes to the Consolidated Financial Statements (Unaudited) NOTE 1 – ORGANIZATION AND OPERATIONS Cox Distributing was founded as an unincorporated business in January 1984 and was incorporated as Cox Distributing, Inc., a C corporation in the State of Nevada on April 6, 2007 at which time 9,100,000 shares of common stock were issued to the founder in exchange for the existing unincorporated business.No value was given to the stock issued by the newly formed corporation. Therefore, the shares were recorded to reflect the $.001 par value and paid in capital was recorded as a negative amount ($910). On June 27, 2008, the Company amended its Articles of Incorporation, and changed its name to China Armco Metals, Inc. (“Armco Metals” or the “Company”) upon the acquisition of Armco & Metawise (H.K) Limited and Subsidiaries.The Company engages in, through its wholly owned subsidiaries in China, Armco & Metawise (H.K) Limited and Subsidiaries, the import, export and distribution of ferrous and non-ferrous ores and metals, and the recycling of scrap steel. Merger of Armco & Metawise (H.K) Limited and Subsidiaries (“Armco & Metawise”) On June 27, 2008, the Company entered into a share purchase agreement (the “Share Purchase Agreement”) and consummated a share purchase (the “Share Purchase”) with Armco & Metawise and Feng Gao, who owned 100% of the issued and outstanding shares of Armco & Metawise.In connection with the acquisition, the Company purchased from the Armco Shareholder 100% of the issued and outstanding shares of Armco & Metawise’s capital stock for $6,890,000 by delivery of the Company’s purchase money promissory note.In addition, the Company issued to Ms. Gao a stock option entitling Ms. Gao to purchase a total of 5,300,000 shares of the Company’s common stock, par value $.001 per share (the “Common Stock”) at $1.30 per share which expires on September 30, 2008 and 2,000,000 shares at $5.00 per share which expires on June 30, 2010 (the “Gao Option”).On August 12, 2008, Ms. Gao exercised her option to purchase and the Company issued 5,300,000 shares of its common stock in exchange for the $6,890,000 note owed to Ms. Gao.The shares issued represented approximately 69.7% of the issued and outstanding common stock immediately after the consummation of the Share Purchase and exercise of the option to purchase 5,300,000 shares of the Company’s common stock at $1.30 per share.As a result of the ownership interests of the former shareholders of Armco & Metawise, for financial statement reporting purposes, the merger between the Company and Armco & Metawise has been treated as a reverse acquisition with Armco & Metawise deemed the accounting acquirer and the Company deemed the accounting acquiree under the purchase method of accounting in accordance with section 805-10-55 of the FASB Accounting Standards Codification. The reverse merger is deemed a capital transaction and the net assets of Armco & Metawise (the accounting acquirer) are carried forward to the Company (the legal acquirer and the reporting entity) at their carrying value before the combination.The acquisition process utilizes the capital structure of the Company and the assets and liabilities of Armco & Metawise which are recorded at historical cost.The equity of the Company is the historical equity of Armco & Metawise retroactively restated to reflect the number of shares issued by the Company in the transaction. Armco & Metawise (H.K) Limited was incorporated on July 13, 2001 under the laws of the Hong Kong Special Administrative Region (“HK SAR”) of the People’s Republic of China (“PRC”).Armco & Metawise engages in the import, export and distribution of ferrous and non-ferrous ore and metals, and the recycling of scrap steel. On January 9, 2007, Armco & Metawise formed Armet (Lianyungang) Renewable Resources Co, Ltd. (“Armet”), a wholly-owned foreign enterprise (“WOFE”) subsidiary in the City of Lianyungang, Jiangsu Province, PRC.Armet engages in the recycling of scrap steel. Henan Armco and Metawise Trading Co., Ltd. (“Henan”) was incorporated on June 6, 2002 in the City of Zhengzhou, Henan Province, PRC.Henan engages in the import, export and distribution of ferrous and non-ferrous ores and metals. Merger of Henan Armco and Metawise Trading Co., Ltd. (“Henan”) with Armet, Companies under Common Control On December 28, 2007, Armco & Metawise by and through its wholly owned subsidiary, Armet, entered into a Share Transfer Agreement with Henan, a company under common control with Armco & Metawise.The acquisition of Henan has been recorded on the purchase method of accounting at historical amounts as Armet and Henan were under common control since June 2002.The consolidated financial statements have been presented as if the acquisition of Henan had occurred as of the first date of the first period presented. Formation of Armco (Lianyungang) Holdings, Inc. On June 4, 2009, the Company formed Armco (Lianyungang) Holdings, Inc. (“Lianyungang Armco”), a wholly-owned foreign enterprise (“WOFE”) subsidiary in the City of Lianyungang, Jiangsu Province, PRC.Lianyungang intends to engage in marketing and distribution of the recycled scrap steel and it is currently inactive. - 6 - China Armco Metals, Inc. and Subsidiaries March 31, 2010 Notes to the Consolidated Financial Statements (Unaudited) NOTE 2 – SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES Basis of presentation The accompanying unaudited interim consolidated financial statements and related notes have been prepared in accordance with accounting principles generally accepted in the United States of America (“U.S. GAAP”) for interim financial information, and with the rules and regulations of the United States Securities and Exchange Commission (“SEC”) to Form 10-Q and Article 8 of Regulation S-X.Accordingly, they do not include all of the information and footnotes required by U.S. GAAP for complete financial statements.The unaudited interim financial statements furnished reflect all adjustments (consisting of normal recurring accruals) which are, in the opinion of management, necessary to a fair statement of the results for the interim periods presented.Interim results are not necessarily indicative of the results for the full year.These unaudited interim consolidated financial statements should be read in conjunction with the consolidated financial statements of the Company for the year ended December 31, 2009 and notes thereto contained in the Company’s Annual Report on Form 10-K filed with the SEC on March 31, 2010. The consolidated financial statements include all the accounts of Armco Metals, Armco & Metawise, Armet and Henan as of March 31, 2010 and 2009 and for the interim periods then ended.Lianyungang Armco is included as of March 31, 2010 and for the interim period ended March 31, 2010.All inter-company balances and transactions have been eliminated. Use of estimates The preparation of financial statements in conformity with accounting principles generally accepted in the United States of America requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reporting amounts of revenues and expenses during the reported period.Significant estimates include the estimated useful lives of property and equipment.Actual results could differ from those estimates. Cash equivalents The Company considers all highly liquid investments with maturities of three months or less at the time of purchase to be cash equivalents. Pledged deposits Pledged deposits consist of amounts held in financial institutions for outstanding letters of credit maturing in specified periods. Accounts receivable Accounts receivable are recorded at the invoiced amount, net of an allowance for doubtful accounts.The allowance for doubtful accounts is the Company’s best estimate of the amount of probable credit losses in the Company’s existing accounts receivable. The Company determines the allowance based on historical write-off experience, customer specific facts and economic conditions. Bad debt expense is included in general and administrative expenses, if any. Outstanding account balances are reviewed individually for collectability.Account balances are charged off against the allowance after all means of collection have been exhausted and the potential for recovery is considered remote. The Company does not have any off-balance-sheet credit exposure to its customers. Inventories The Company values inventories, consisting of purchased products, at the lower of cost or market.Cost is determined on the first-in and first-out (“FIFO”) method.The Company regularly reviews its inventories on hand and, when necessary, records a provision for excess or obsolete inventories based primarily on current selling price and spot market prices.The Company determined that there was no inventory obsolescence as of March 31, 2010 or December 31, 2009. - 7 - China Armco Metals, Inc. and Subsidiaries March 31, 2010 Notes to the Consolidated Financial Statements (Unaudited) Advance on purchases Advance on purchases primarily represent amounts paid to vendors for future delivery of products, all of which were fully or partially refundable depending upon the terms and conditions of the purchase agreements. Property, plant and equipment Property, plant and equipment are recorded at cost.Expenditures for major additions and betterments are capitalized.Maintenance and repairs are charged to operations as incurred.Depreciation of property, plant and equipment is computed by the straight-line method (after taking into account their respective estimated residual values) over the assets estimated useful lives ranging from five (5) years to twenty (20) years.Upon sale or retirement of property, plant and equipment, the related cost and accumulated depreciation are removed from the accounts and any gain or loss is reflected in the consolidated statements of income and comprehensive income.Leasehold improvements, if any, are amortized on a straight-line basis over the term of the lease or the estimated useful lives, whichever is shorter.Upon becoming fully amortized, the related cost and accumulated amortization are removed from the accounts. Land use right Land use right represents the cost to obtain the right to use a 32 acre parcel of land in the City of Lianyungang, Jiangsu Province, PRC.Land use right is carried at cost and amortized on a straight-line basis over the life of the right of fifty (50) years.Upon becoming fully amortized, the related cost and accumulated amortization are removed from the accounts. Impairment of long-lived assets The Company has adopted paragraph 360-10-35-17 of the FASB Accounting Standards Codification for its long-lived assets. The Company’s long-lived assets, which include property, plant and equipment, and land use right are reviewed for impairment whenever events or changes in circumstances indicate that the carrying amount of an asset may not be recoverable. The Company assesses the recoverability of its long-lived assets by comparing the projected undiscounted net cash flows associated with the related long-lived asset or group of long-lived assets over their remaining estimated useful lives against their respective carrying amounts. Impairment, if any, is based on the excess of the carrying amount over the fair value of those assets.Fair value is generally determined using the asset’s expected future discounted cash flows or market value, if readily determinable.If long-lived assets are determined to be recoverable, but the newly determined remaining estimated useful lives are shorter than originally estimated, the net book values of the long-lived assets are depreciated over the newly determined remaining estimated useful lives.The Company determined that there were no impairments of long-lived assets as of March 31, 2010 or December 31, 2009. Customer deposits Customer deposits primarily represent amounts received from customers for future delivery of products, all of which were fully or partially refundable depending upon the terms and conditions of the sales agreements. Derivative instruments and hedging activities The Company accounts for derivative instruments and hedging activities in accordance with paragraph 810-10-05-4 of the FASB Accounting Standards Codification (“Paragraph 810-10-05-4”). Paragraph 810-10-05-4 requires companies to recognize all derivative instruments as either assets or liabilities in the balance sheet at fair value.The accounting for changes in the fair value of a derivative instrument depends on: (i) whether the derivative has been designated and qualifies as part of a hedging relationship, and (ii) the type of hedging relationship.For those derivative instruments that are designated and qualify as hedging instruments, a company must designate the hedging instrument based upon the exposure being hedged as either a fair value hedge, cash flow hedge or hedge of a net investment in a foreign operation. From time to time, the Company employs foreign currency forward contracts to convert unforeseeable foreign currency exchange rates to fixed foreign currency exchange rates.The Company does not use derivatives for speculation or trading purposes.Changes in the fair value of derivatives are recorded each period in current earnings or through other comprehensive income, depending on whether a derivative is designated as part of a hedge transaction and the type of hedge transaction.The ineffective portion of all hedges is recognized in current earnings.The Company has sales and purchase commitments denominated in foreign currencies.Foreign currency forward contracts are used to hedge against the risk of change in the fair value of these commitments attributable to fluctuations in exchange rates (“Fair Value Hedges”).Changes in the fair value of the derivative instrument are generally offset in the income statement by changes in the fair value of the item being hedged. The Company did not employ foreign currency forward contracts to convert unforeseeable foreign currency exchange rates to fixed foreign currency exchange rates in 2010. - 8 - China Armco Metals, Inc. and Subsidiaries March 31, 2010 Notes to the Consolidated Financial Statements (Unaudited) Derivative warrant liability On January 1, 2009, the Company adopted Section 815-40-15 of the FASB Accounting Standards Codification (“Section 815-40-15”) to determine whether an instrument (or an embedded feature) is indexed to the Company’s own stock.Section 815-40-15 provides that an entity should use a two-step approach to evaluate whether an equity-linked financial instrument (or embedded feature) is indexed to its own stock, including evaluating the instrument’s contingent exercise and settlement provisions. The adoption of Section 815-40-15 has affected the accounting for (i) certain freestanding warrants that contain exercise price adjustment features and (ii) convertible bonds issued by foreign subsidiaries with a strike price denominated in a foreign currency. The Company classified the warrants to purchase 2,728,913 shares of its common stock issued in connection with its July 2008 offering of common stock as additional paid-in capital upon issuance of the warrants.Upon the adoption of Section 815-40-15 on January 1, 2009, these warrants are no longer deemed to be indexed to the Company’s own stock and were reclassified from equity to a derivative liability with a fair value of $3,251,949 effective as of January 1, 2009.The reclassification entry included a cumulative adjustment to retained earnings of $1,845,455 and a reduction of additional paid-in capital of $5,097,404, the amount originally classified as additional paid-in capital upon issuance of the warrants on July 31, 2008. During the three months ended March 31, 2010, warrants to purchase 1,324,346 shares of its common stock were exercised at $5.00 per share and warrants to purchase 167,740 shares of its common stock were exercised on a cashless basis, for which the Company issued 78,217 shares of its common stock.Additionally, on May 17, 2010 the Company approved an ammendment, effective as of March 31, 2010, to the subscription agreement and common stock purchase warrants with warrant holders whereby the anti-dilution protections afforded to the purchasers were deleted from the subscrption agreement and warrants. Thus an additional 1,031,715 warrants to purchase common stock, classified as part of derivative liability as of January 1, 2009,couldnow be considered indexed to the company's own stock and reclassified from derivative liability to equity. The Company recognized a loss on change in fair value of derivative liability of $321,754 when marking to market the remaining outstanding warrants to purchase200,113 shares of its common stock that require derivative liability treatment at March 31, 2010.The fair value ofsuch warrants was $572,396 at March 31, 2010. Fair value of financial instruments The Company follows paragraph 825-10-50-10 of the FASB Accounting Standards Codification for disclosures about fair value of its financial instruments and has adopted paragraph 820-10-35-37 of the FASB Accounting Standards Codification (“Paragraph 820-10-35-37”) to measure the fair value of its financial instruments. Paragraph 820-10-35-37 establishes a framework for measuring fair value in accounting principles generally accepted in the United States of America (U.S. GAAP), and expands disclosures about fair value measurements. To increase consistency and comparability in fair value measurements and related disclosures, Paragraph 820-10-35-37 establishes a fair value hierarchy which prioritizes the inputs to valuation techniques used to measure fair value into three (3) broad levels.The fair value hierarchy gives the highest priority to quoted prices (unadjusted) in active markets for identical assets or liabilities and the lowest priority to unobservable inputs.The three (3) levels of fair value hierarchy defined by Paragraph 820-10-35-37 are described below: Level 1 Quoted market prices available in active markets for identical assets or liabilities as of the reporting date. Level 2 Pricing inputs other than quoted prices in active markets included in Level 1, which are either directly or indirectly observable as of the reporting date. Level 3 Pricing inputs that are generally observable inputs and not corroborated by market data. The carrying amounts of the Company’s financial assets and liabilities, such as cash, accounts receivable, prepayments and other current assets, accounts payable, taxes payable, accrued expenses and other current liabilities, and derivative liability approximate their fair values because of the short maturity of these instruments.The Company’s loans payable approximate the fair value of such instruments based upon management’s best estimate of interest rates that would be available to the Company for similar financial arrangement at March 31, 2010 and December 31, 2009. The Company revalues its derivative liability at every reporting period and recognizes gains or losses in the consolidated statements of operations and comprehensive income (loss) that are attributable to the change in the fair value of the derivative liability.The Company has no other assets or liabilities measured at fair value on a recurring basis. - 9 - China Armco Metals, Inc. and Subsidiaries March 31, 2010 Notes to the Consolidated Financial Statements (Unaudited) Stock-based compensation for obtaining employee services The Company accounts for equity instruments issued to parties other than employees for acquiring goods or services under guidance of section 505-50-30 of the FASB Accounting Standards Codification. Pursuant to paragraph 718-10-30-6 of the FASB Accounting Standards Codification, all transactions in which goods or services are the consideration received for the issuance of equity instruments are accounted for based on the fair value of the consideration received or the fair value of the equity instrument issued, whichever is more reliably measurable.The measurement date used to determine the fair value of the equity instrument issued is the earlier of the date on which the performance is complete or the date on which it is probable that performance will occur. The fair value of each option grant estimated on the date of grant uses the Black-Scholes option-pricing model with the following weighted-average assumptions: Date of Grant June 27, 2008 Expected option life (year) Expected volatility 0.00% Risk-free interest rate 2.65% Dividend yield 0.00% The fair value of each option award is estimated on the date of grant using a Black-Scholes option-pricing valuation model.The ranges of assumptions for inputs are as follows:  The Company uses historical data to estimate employee termination behavior.The expected life of options granted is derived from paragraph 718-10-S99-1 of the FASB Accounting Standards Codification and represents the period of time the options are expected to be outstanding.  The expected volatility is based on a combination of the historical volatility of the comparable companies’ stock over the contractual life of the options.  The risk-free interest rate is based on the U.S. Treasury yield curve in effect at the time of grant for periods within the contractual life of the option.  The expected dividend yield is based on the Company’s current dividend yield as the best estimate of projected dividend yield for periods within the contractual life of the option. The Company’s policy is to recognize compensation cost for awards with only service conditions and a graded vesting schedule on a straight-line basis over the requisite service period for the entire award. Equity instruments issued to parties other than employees for acquiring goods or services The Company accounts for equity instruments issued to parties other than employees for acquiring goods or services under guidance of section 505-50-30 of the FASB Accounting Standards Codification (“FASB ASC Section 505-50-30”).Pursuant to FASB ASC Section 505-50-30, all transactions in which goods or services are the consideration received for the issuance of equity instruments are accounted for based on the fair value of the consideration received or the fair value of the equity instrument issued, whichever is more reliably measurable.The measurement date used to determine the fair value of the equity instrument issued is the earlier of the date on which the performance is complete or the date on which it is probable that performance will occur. - 10 - China Armco Metals, Inc. and Subsidiaries March 31, 2010 Notes to the Consolidated Financial Statements (Unaudited) Income taxes The Company accounts for income taxes under Section 740-10-30 of the FASB Accounting Standards Codification, which requires recognition of deferred tax assets and liabilities for the expected future tax consequences of events that have been included in the financial statements or tax returns.Under this method, deferred tax assets and liabilities are based on the differences between the financial statement and tax bases of assets and liabilities using enacted tax rates in effect for the year in which the differences are expected to reverse.Deferred tax assets are reduced by a valuation allowance to the extent management concludes it is more likely than not that the assets will not be realized.Deferred tax assets and liabilities are measured using enacted tax rates expected to apply to taxable income in the years in which those temporary differences are expected to be recovered or settled.The effect on deferred tax assets and liabilities of a change in tax rates is recognized in the Consolidated Statements of Income and Comprehensive Income in the period that includes the enactment date. The Company adopted section 740-10-25 of the FASB Accounting Standards Codification (“Section 740-10-25”). Section 740-10-25 addresses the determination of whether tax benefits claimed or expected to be claimed on a tax return should be recorded in the financial statements.Under Section 740-10-25, the Company may recognize the tax benefit from an uncertain tax position only if it is more likely than not that the tax position will be sustained on examination by the taxing authorities, based on the technical merits of the position.The tax benefits recognized in the financial statements from such a position should be measured based on the largest benefit that has a greater than fifty (50) percent likelihood of being realized upon ultimate settlement.Section 740-10-25 also provides guidance on de-recognition, classification, interest and penalties on income taxes, accounting in interim periods and requires increased disclosures.The Company had no material adjustments to its liabilities for unrecognized income tax benefits according to the provisions of Section 740-10-25. Foreign currency translation The financial records of the Company's Chinese operating subsidiaries are maintained in their local currency, the Renminbi (“RMB”), which is the functional currency.Assets and liabilities are translated from the local currency into the reporting currency, U.S. dollars, at the exchange rate prevailing at the balance sheet date.Revenues and expenses are translated at weighted average exchange rates for the period to approximate translation at the exchange rates prevailing at the dates those elements are recognized in the consolidated financial statements.Foreign currency translation gain (loss) resulting from the process of translating the local currency financial statements into U.S. dollars are included in determining accumulated other comprehensive income in the consolidated statement of stockholders’ equity. RMB is not a fully convertible currency.All foreign exchange transactions involving RMB must take place either through the People’s Bank of China (the “PBOC”) or other institutions authorized to buy and sell foreign exchange.The exchange rate adopted for the foreign exchange transactions are the rates of exchange quoted by the PBOC.Commencing July21, 2005, China adopted a managed floating exchange rate regime based on market demand and supply with reference to a basket of currencies.The exchange rate of the U.S. dollar against the RMB was adjusted from approximately RMB 8.28per U.S. dollar to approximately RMB 8.11per U.S. dollar on July21, 2005.Since then, the PBOC administers and regulates the exchange rate of the U.S. dollar against the RMB taking into account demand and supply of RMB, as well as domestic and foreign economic and financial conditions. Unless otherwise noted, the rate presented below per U.S. $1.00 was the noon buying rate for RMB in New York City as reported by the Federal Reserve Bank of New York on the date of its consolidated balance sheets through December 31, 2008 and the interbank rate as quoted by OANDA Corporation ( www.oanda.com ) as of January 1, 2009 and forward contained in its consolidated financial statements.Management believes that the difference between RMB vs. U.S. dollar exchange rate quoted by the PBOC and RMB vs. U.S. dollar exchange rate reported by OANDA Corporation or the Federal Reserve Bank of New York were immaterial.Translations do not imply that the RMB amounts actually represent, or have been or could be converted into, equivalent amounts in U.S. dollars.Translation of amounts from RMB into U.S. dollars has been made at the following exchange rates for the respective periods: March 31, 2010 December 31, 2009 March 31, 2009 December 31, 2008 Balance sheet Statement of income and comprehensive income Net gains and losses resulting from foreign exchange transactions, if any, are included in the Company’s Consolidated Statements of Operations and Comprehensive Income (Loss).The foreign currency translation loss was $3,939 and $26,445 and the effect of exchange rate changes on cash flows were ($6,958) and $5,693 for the interim periods ended March 31, 2010 and 2009, respectively. - 11 - China Armco Metals, Inc. and Subsidiaries March 31, 2010 Notes to the Consolidated Financial Statements (Unaudited) Comprehensive income The Company has applied section 220-10-45 of the FASB Accounting Standards Codification. This statement establishes rules for the reporting of comprehensive income and its components.Comprehensive income, for the Company, consists of net income and foreign currency translation adjustments and is presented in the Company’s Consolidated Statements of Operations and Comprehensive Income (Loss) and Stockholders’ Equity. Net income (loss) per common share Net income (loss) per common share is computed pursuant to section 260-10-45 of the FASB Accounting Standards Codification.Basic net income per common share is computed by dividing net income by the weighted average number of shares of common stock outstanding during each period.Diluted net income per common share is computed by dividing net income by the weighted average number of shares of common stock and potentially outstanding shares of common stock during each period to reflect the potential dilution that could occur from common shares issuable through stock options and warrants. The following table provides a reconcilation for basic and diluted earnings per share. Three Months ended March 31, Numerator: Net income (loss) applicable to common stockholders (A) $ $ Denominator: Denominator for basic earnings per share Weighted average shares outstanding (B) Denominator for diluted earnings per share atraw21 Treasury Stock method Stock purchase warrants: 1,231,828 exercisable at $5.00 - Stock options: 2,000,000 exercisable at $5.00 - Adjusted weighted average shares outstanding (C) Basic and Diluted (Loss) Earnings Per Common Share: Earnings per share- basic (A)/(B) $ $ Earnings per share- diluted (A)/(C) $ $ The following table shows the weighted-average number of potentially outstanding dilutive shares excluded from the diluted net loss per share calculation for the interim periods ended March 31, 2010 and 2009 as they were anti-dilutive: Weighted Average Number of Potentially Outstanding Dilutive Shares For the Interim Period Ended March 31, 2010 For the Interim Period Ended March 31, 2009 Stock options issued on June 27, 2008 in connection with the acquisition of Armco & Metawise (H.K) Limited - Warrants issued on August 1, 2008 in connection with the Company’s August 1, 2008 equity financing - Total potentially outstanding dilutive shares - Commitment and contingencies The Company follows subtopic 450-20 of the FASB Accounting Standards Codification to report accounting for contingencies.Liabilities for loss contingencies arising from claims, assessments, litigation, fines and penalties and other sources are recorded when it is probable that a liability has been incurred and the amount of the assessment can be reasonably estimated. - 12 - China Armco Metals, Inc. and Subsidiaries March 31, 2010 Notes to the Consolidated Financial Statements (Unaudited) Cash flows reporting The Company adopted paragraph 230-10-45-24 of the FASB Accounting Standards Codification for cash flows reporting, classifies cash receipts and payments according to whether they stem from operating, investing, or financing activities and provides definitions of each category, and uses the indirect or reconciliation method (“Indirect method”) as defined by paragraph 230-10-45-25 of the FASB Accounting Standards Codification to report net cash flow from operating activities by adjusting net income to reconcile it to net cash flow from operating activities by removing the effects of (a) all deferrals of past operating cash receipts and payments and all accruals of expected future operating cash receipts and payments and (b) all items that are included in net income that do not affect operating cash receipts and payments.The Company reports the reporting currency equivalent of foreign currency cash flows, using the current exchange rate at the time of the cash flows and the effect of exchange rate changes on cash held in foreign currencies is reported as a separate item in the reconciliation of beginning and ending balances of cash and cash equivalents and separately provides information about investing and financing activities not resulting in cash receipts or payments in the period pursuant to paragraph 830-230-45-1 of the FASB Accounting Standards Codification. Subsequent events The Company follows the guidance in Section 855-10-50 of the FASB Accounting Standards Codification for the disclosure of subsequent events.The Company will disclose the date through whichsubsequent eventshave been evaluated and that date is the date when thefinancial statements were issued. Recently issued accounting pronouncements On June 5, 2003, the United States Securities and Exchange Commission (“SEC”) adopted final rules under Section 404 of the Sarbanes-Oxley Act of 2002 (“Section 404”), as amended by SEC Release No. 33-9072 on October 13, 2009.Under the provisions of Section 404 of the Sarbanes-Oxley Act, public companies and their independent auditors are each required to report to the public on the effectiveness of a company’s internal controls.The smallest public companies with a public float below $75 million have been given extra time to design, implement and document these internal controls before their auditors are required to attest to the effectiveness of these controls.This extension of time will expire beginning with the annual reports of companies with fiscal years ending on or after June 15, 2010.Commencing with its annual report for the year ending December 31, 2010, the Company will be required to include a report of management on its internal control over financial reporting. The internal control report must include a statement  Of management’s responsibility for establishing and maintaining adequate internal control over its financial reporting;  Of management’s assessment of the effectiveness of its internal control over financial reporting as of year end; and  Of the framework used by management to evaluate the effectiveness of the Company’s internal control over financial reporting. Furthermore, the Company is required to file the auditor’s attestation report separately on the Company’s internal control over financial reporting on whether it believes that it has maintained, in all material respects, effective internal control over financial reporting. Management does not believe that any other recently issued, but not yet effective accounting pronouncements, if adopted, would have a material effect on the accompanying consolidated financial statements. NOTE 3 – PLEDGED DEPOSITS Pledged deposits represent cash with financial institutions as collateral to the letters of credit issued by these financial institutions to be released to pay vendors upon receipt of goods by the Company.Pledged deposits at March 31, 2010 and December 31, 2009 consisted of the following: March 31, 2010 December 31, 2009 Letters of credit 82,830 * Henan Armco Letters of credit * Pledged deposits at March 31, 2010are in the process of being released to the Company due to vendor’s non-performance. - 13 - China Armco Metals, Inc. and Subsidiaries March 31, 2010 Notes to the Consolidated Financial Statements (Unaudited) NOTE 4 – INVENTORIES Inventories at March 31, 2010 and December 31, 2009 consisted of the following: March 31, 2010 December 31, 2009 Goods purchased NOTE 5 – PROPERTY, PLANT AND EQUIPMENT Property, plant and equipment, stated at cost, less accumulated depreciation at March 31, 2010 and December 31, 2009 consisted of the following: Estimated Useful Life (Years) March 31, 2010 December 31, 2009 Buildings and leasehold improvements 20 $ $ Construction in progress (i) Machinery and equipment 7 Vehicles 5 Office equipment 5-8 Less accumulated depreciation (ii) ) ) $ $ (i)Construction in progress Construction in progress is comprised of capital expenditures for construction of Armet’s new metal recycling production facility, including buildings, machinery, equipment and facility set up charges.For the interim period ended March 31, 2010, the Company included capitalized interest of $257,020 in construction in progress.For the interim period ended March 31, 2009, the Company did not include any capitalized interest in construction in progress.The Company plans to place a significant portion of this construction in progress into service during the current year ending December 31, 2010. (ii)Depreciation expense Depreciation expense for the interim periods ended March 31, 2010 and 2009 was $24,415, and $18,033, respectively. - 14 - China Armco Metals, Inc. and Subsidiaries March 31, 2010 Notes to the Consolidated Financial Statements (Unaudited) NOTE 6 – LAND USE RIGHT Land use right at cost at March 31, 2010 and December 31, 2009, consisted of the following: March 31, 2010 December 31, 2009 Land use right $ $ Accumulated amortization ) ) $ $ Amortization expense Amortization expense for the interim periods ended March 31, 2010 and 2009 was $11,482, and $39,648, respectively.Amortization expense for the next five (5) years is approximately $45,000 per year. NOTE 7 – LOANS PAYABLE Loans payable at March 31, 2010 and December 31, 2009, consisted of the following: March 31, 2010 December 31, 2009 Armco & Metawise Loan payable to a financial institution, collateralized by certain of the Company’s inventory, guaranteed by the Company’s Chairman and Chief Executive Officer, with interest at 3.30% per annum payable monthly, with principal due and paid on February 4, 2010 - Henan Armco Loan payable to an individual, non-interest bearing, with principal due on demand - Loan payable to a financial institution, collateralized by certain of the Company’s inventory, with interest at 6.30% per annum payable monthly, with principal due and paid as of March 24, 2010. - $ - $ NOTE 8 – RELATED PARTY TRANSACTIONS Operating lease from Chairman, CEO and Stockholder On January 1, 2006, Henan Armco entered into a non-cancellable operating lease for its 176.37 square meter commercial office space in the City of Zhengzhou, Henan Province, PRC with Kexuan Yao, the Company’s Chairman, Chief Executive Officer and principal stockholder for RMB10,000 per month, which expired on December 31, 2008 and has been extended through December 31, 2011. Total lease payments for the interim periods ended March 31, 2010 and 2009 amounted to RMB30,000 each (equivalent to $4,698 and $4,382, respectively).Future minimum lease payments required under the non-cancelable operating lease are RMB120,000 per year (equivalent to $18,791 at March 31, 2010) for 2010 through 2011. - 15 - China Armco Metals, Inc. and Subsidiaries March 31, 2010 Notes to the Consolidated Financial Statements (Unaudited) Operating lease agreement from Prime Armet Group, Inc., an entity controlled by Mr. Yao, its Chairman, CEO and Stockholder On October 1, 2009, the Company entered into a non-cancellable operating lease for its commercial office space in California expiring September 30, 2010. Future minimum lease payments required under the non-cancelable operating lease are $1,000 per month or $9,000 for the remaining term of the lease in 2010. Advances from stockholder Advances from stockholder at March 31, 2010 and December 31, 2009, consisted of the following: March 31, 2010 December 31, 2009 Advances from chairman, chief executive officer and stockholder $ The advances bear no interest and have no formal repayment terms. NOTE 10 – LONG-TERM DEBT Long-term debt at March 31, 2010 and December 31, 2009 consisted of the following: March 31, 2010 December 31, 2009 Armet Long-term debt due to a financial institution, collateralized by all of Armet’s building, equipment and land use right, with interest at 5.40% per annum payable monthly, with principal of RMB15,000,000 ($2,194,234), RMB30,000,000 ($4,388,467), and RMB25,000,000 ($3,657,056) due May 25, 2010, August 25, 2011 and August 25, 2012, respectively. $ $ Less current maturities ) ) LONG-TERM DEBT, net of current maturities $ $ - 16 - China Armco Metals, Inc. and Subsidiaries March 31, 2010 Notes to the Consolidated Financial Statements (Unaudited) NOTE 11 - INSTRUMENTS AND FAIR VALUE OF FINANCIAL INSTRUMENTS Description of warrants In connection with the four (4) rounds of private placements from July 25, 2008 through August 8, 2008 (the “2008 Unit Offering”), the Company issued (i) warrants for 2,486,649 shares to the investors and (ii) warrants for 242,264 shares to the brokers, or 2,728,913 shares in aggregate with an exercise price of $5.00 per share and an expiration date of August 31, 2013, all of which have been earned upon issuance.The fair value of these warrants, estimated on the date of grant, was $5,097,404, which was originally recorded as additional paid-in capital, using the Black-Scholes option-pricing model with the following weighted-average assumptions: Expected option life (year) Expected volatility 89.00% Risk-free interest rate 3.23% Dividend yield 0.00% The remaining balance of the net proceeds of $1,523,277 has been assigned to Common stock. Derivative analysis The exercise price of the warrants and the number of shares issuable upon exercise is subject to reset adjustment in the event of stock splits, stock dividends, recapitalization, most favored nation clause and similar corporate events.Pursuant to the most favored nation provision of the 2008 Unit Offering, if the Company issues any common stock or securities other than the excepted issuances,to any person or entity at a purchase or exercise price per share less than the share purchase price of the 2008 Unit Offering without the consent of the subscriber holding purchased shares, warrants or warrant shares of the 2008 Unit Offering, then the subscriber shall have the right to apply the lowest such purchase price or exercise price of the offering or sale of such new securities to the purchase price of the purchased shares then held by the subscriber (and, if necessary, the Company will issue additional shares), the reset adjustments are also referred to as full reset adjustments. Because these warrants have full reset adjustments tied to future issuances of equity securities by the Company, they are subject to derivative liability treatment under Section 815-40-15 of the FASB Accounting Standard Codification (“Section 815-40-15”) (formerly FASB Emerging Issues Task Force (“EITF”) 07-5). Section 815-40-15 became effective for the Company on January 1, 2009 and as of that date the Warrants issued in the 2008 Unit Offering have been measured at fair value using a lattice model at each reporting period with gains and losses from the change in fair value of derivative liabilities recognized on the consolidated statement of income and comprehensive income. Valuation of derivative liability The Company’s warrants do not trade in an active securities market, as such, the Company developed a lattice model that values the derivative liability of the warrants based on a probability weighted discounted cash flow model. This model is based on future projections of the various potential outcomes. The features that were analyzed and incorporated into the model included the exercise feature and the full ratchet reset. The fair value of the warrants treated as derivatives were computed using the following assumptions: March 31, 2010 December 31, 2009 March 31, 2009 December 31, 2008 Expected option life (year) Expected volatility % Risk-free interest rate % Dividend yield % The risk-free interest rate is based on a yield curve of U.S. treasury interest rates on the date of valuation based on the contractual life of the warrant remaining.Expected dividend yield is based on our dividend history and anticipated dividend policy. Expected volatility is based on historical volatility for our common stock. The Company currently has no reason to believe future volatility over the expected remaining life of these warrants is likely to differ materially from historical volatility. The expected life is based on the remaining term of the warrants. - 17 - China Armco Metals, Inc. and Subsidiaries March 31, 2010 Notes to the Consolidated Financial Statements (Unaudited) Exercise of warrants On January 30, 2009, the Company issued 5,000 shares of its common stock for cash at $5.00 per share and received a cash payment of $25,000 in connection with the exercise of the warrant for 5,000 shares with an exercise price of $5.00 per share by one (1) investor and warrants holder. During the first quarter of 2010, the Company issued 1,324,346 shares of its common stock for cash at $5.00 per share and received cash of $6,621,730 in connection with the exercise of the warrants to purchase 1,324,346 shares with an exercise price of $5.00 per share to 50 warrant holders.In addition, the Company issued 78,217 shares of its common stock in connection with the exercise of the warrants to purchase 167,740 shares with an exercise price of $5.00 per share on a cashless basis to 13 warrant holders. Warrant activities The table below summarizes the Company’s warrant activities as of March 31, 2010: Numberof WarrantShares ExercisePrice PerShare WeightedAverage ExercisePrice Fair Value at Date of Issuance Aggregate Intrinsic Value Balance, December 31, 2008 $ $ $
